Citation Nr: 0209772	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension and a 
heart condition.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a left hand 
condition.

4. Entitlement to service connection for a disability 
manifested by knots on the arms.

5. Entitlement to service connection for a left inguinal 
hernia.

6. Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision that denied service connection 
for hypertension and a heart condition, bilateral hearing 
loss, a left hand condition, a disability manifested by knots 
on the arms, a left inguinal hernia, and a dental condition.  
The Board remanded the case to the RO in December 2000 for 
additional development.


FINDINGS OF FACT

1.  Hypertension and any current heart condition began many 
years after the veteran's service and were not caused by any 
incident of service.

2.  Any hearing loss began years after the veteran's service 
and was not caused by any incident of service.

3.  The veteran's current left hand condition (including a 
finger amputation from a post-service accident) began after 
service.

4.  A condition manifested by knots on the arms (including 
lipomas) began after the veteran's service and was not caused 
by any incident of service.

5.  A left inguinal hernia condition (including residuals of 
a left herniorrhaphy) existed prior to service and was not 
permanently worsened by service.

6.  The veteran had missing teeth and dental disease before, 
during, and after service.  He is not shown to currently have 
a dental condition attributable to service.  


CONCLUSIONS OF LAW

1.  Hypertension and a heart condition were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001). 

3.  A left hand condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

4.  A disability manifested by knots on the arms was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

5.  A preservice left inguinal hernia condition was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).

6.  A dental condition was not incurred in or aggravated by 
active service.  38 C.F.R. § 3.381 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1969 to September 1969.  His service medical records include 
a pre-entrance examination from June 1968, and this notes a 
history of a left herniorrhaphy in 1965, and the presence of 
a hernia scar; there was history of a left wrist fracture in 
1964; and there was a history of severe tooth and gum 
trouble.  At the initial service dental examination in March 
1969, dental disease and several missing teeth were noted.  
In March 1969, he had complaints of pain in his left lower 
quadrant which he said he had since a hernia repair at the 
age of 15.  A well-healed herniorrhaphy scar was noted.  The 
assessment was left lower quadrant pain without objective 
findings.  Later in March 1969, the veteran had similar 
complaints; he was given a scrotal support and returned to 
duty.  At his August 1969 service separation examination, the 
heart and blood pressure were normal; hearing was normal by 
voice testing; the upper extremities were normal; the skin 
was normal; there was a left herniorrhaphy scar but no 
current hernia was noted; and several teeth were missing.

VA and private medical records from January 1972 to July 1976 
show the veteran receiving treatment in connection with 
various complaints during this time including subcutaneous 
nodules on his abdomen, trunk, and extremities (assessed as 
lipoma).  Multiple missing teeth were noted; there was a 
history of a pre-service left herniorrhaphy; there was a 
history of amputation of the left 4th finger in 1969; and the 
veteran complained of right ear hearing loss.  A private 
examination in February 1975 diagnosed the veteran with 
probable lupus erythematosus, acute anxiety reaction, and 
minimal brain dysfunction with an approximate mental age of 
15 years.

VA examinations given in April 1975 noted no hearing loss.  
The heart and blood pressure were normal.  The veteran 
reported that shortly after service he went to work in a mill 
where he was involved in an accident in which he got his left 
hand caught in machinery; it was noted this led to amputation 
of the 4th finger of the left hand, and there reportedly had 
been several left hand operations.  Diagnoses included 
symptomatic lupus erythematosis, probable mild lipomatosis of 
the right lateral abdomen, left lower lateral abdomen, and 
lower sacral region, and inadequate personality.   

VA medical records from April 1998 to November 2000 show the 
veteran being seen with complaints of knots on his lower 
abdomen and back, headaches, hypertension, chest and neck 
pain, right calf pain, left arm pain, and numbness in his 
fingers during this time.  Hypertension was assessed in April 
1998.  

The veteran filed his claim for service connection for 
hypertension and a heart condition, bilateral hearing loss, a 
left hand condition, knots on his arms, a left inguinal 
hernia, and a dental condition in October 1998.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connection.  Relevant medical records have been obtained and 
a VA examination is not warranted under the circumstances of 
the case.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as hypertension, organic heart 
disease, and sensorineural hearing loss, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A pre-service injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

1.  Hypertension and a heart condition

The veteran's service medical records from his 1969 active 
duty show a normal heart and normal blood pressure (there was 
no hypertension).  These conditions are not shown within the 
presumptive year after service.  Hypertension is first shown 
a number of years after service.  There is no diagnosis of a 
current heart condition.  The weight of the credible evidence 
demonstrates that the veteran's hypertension and any current 
heart condition began many years after service and were not 
caused by any incident of service.

The Board concludes that hypertension and a heart condition 
were not incurred in or aggravated by service.  As the 
preponderence of the evidence is against the claim for 
service connection for hypertension and a heart condition, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

2.  Bilateral hearing loss

The veteran's service medical records show normal hearing; 
there is no evidence of hearing loss within the presumptive 
year after service; and the first medical evidence of 
possible hearing loss is not until many years after service.  
There is no competent medical evidence to link any current 
hearing loss with service.  The weight of the credible 
evidence demonstrates that any current hearing loss began 
years after service and was not caused by any incident of 
service.  

The Board concludes that bilateral hearing loss was not 
incurred in or aggravated by service.  As the preponderence 
of the evidence is against the claim for service connection 
for bilateral hearing loss, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

3. Left hand condition

The veteran's service medical records from his 1969 active 
duty show no left hand disorder.  He reportedly injured his 
left hand after service, later in 1969, in an industrial 
accident.  This post-service accident reportedly led to 
amputation of a finger and multiple operations of the left 
hand.  Obviously the current left hand condition began after 
service and was not caused by any incident of service.

The Board concludes that a left hand condition was not 
incurred in or aggravated by service.  As the preponderence 
of the evidence is against the claim for service connection 
for a left hand condition, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

4. Disability manifested by knots on the arms

The veteran's service medical records do not show any 
complaint or findings of a condition manifested by knots on 
the arms.  Post-service medical records show treatment for 
various subcutaneous nodules (assessed as lipoma) in the 
veteran's abdomen, trunk, and extremities, but do not provide 
a link between any manifestation of knots on the veteran's 
arms and his period of service.  The weight of the credible 
evidence demonstrates that the veteran did not have a 
disability manifested by knots on his arms while in service, 
and such condition began after his period of service and was 
not caused by any incident of service. 

The Board concludes that a disability manifested by knots on 
the arms was not incurred in or aggravated by service.  As 
the preponderence of the evidence is against the claim for 
service connection for a disability manifested by knots on 
the arms, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

5. Left inguinal hernia

The veteran's had a left inguinal hernia and a left inguinal 
herniorrhaphy before service.  The service medical records 
note the operative scar and complaints which reportedly were 
the same since before service.  There was no recurrent left 
inguinal hernia during service.  The medical records suggest 
no increased severity of the pre-service condition on account 
of service.

The Board concludes that the veteran's left inguinal hernia 
condition existed prior to his period of service and was not 
aggravated or permanently worsened by service.  As the 
preponderence of the evidence is against the claim for 
service connection for a left inguinal hernia, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

6.  Dental condition

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided by 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a POW.  38 C.F.R. 
§ 3.381(b).  Additional requirements for service connection 
for dental conditions are set forth in 38 C.F.R. § 3.381(c) 
through (f).

The service and post-service medical records indicate the 
veteran had missing teeth and dental disease before, during, 
and after service.  He did not have dental trauma in service.  
There is no indication that he has any current dental 
condition related to service.  Even assuming that he does, it 
is not shown that he has a service-connected dental condition 
for which compensation would be permitted, nor is it shown 
that service-connection for a dental condition would lead to 
VA dental treatment eligibility under any category.

The Board concludes that a dental condition was not incurred 
in or aggravated by service.  As the preponderence of the 
evidence is against the claim for service connection for a 
dental condition, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for hypertension and a heart condition is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for a left hand condition is denied.

Service connection for a disability manifested by knots on 
the arms is denied.

Service connection for a left inguinal hernia is denied.

Service connection for a dental condition is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

